      Case 2:14-cv-00601-MHT-JTA Document 3072 Filed 12/11/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

 EDWARD BRAGGS, et al.                    )
                                          )
                                          )
              Plaintiffs,
                                          )
                                          )
                                          )        CIVIL ACTION NO.
 v.                                       )        2:14-cv-00601-MHT-JTA
                                          )
                                                   Judge Myron H. Thompson
                                          )
                                          )
 JEFFERSON DUNN, in his official
                                          )
 capacity as Commissioner of the          )
 Alabama Department of                    )
 Corrections, et al.                      )
                                          )
        Defendants.


 MOTION FOR LEAVE FOR JASMIN MIZE TO APPEAR PRO HAC VICE

             Pursuant to Local Rule 83.1(b), Ebony Howard, counsel for Plaintiffs,

moves this Court for permission for Jasmin Mize of the Southern Poverty Law

Center , to appear in this case pro hac vice for Plaintiffs in this matter. In support of

this Motion, Ebony Howard states as follows:

       1.      Ms. Mize is not a member of the bar of this court. She regularly

practices law within the District of Columbia.

       2.      Ms. Mize’s business address is Southern Poverty Law Center, Post

Office Box 1287, Decatur, GA 30031-1287. Her business telephone is 404-230-

3167 and her facsimile is (404) 221-5857.
    Case 2:14-cv-00601-MHT-JTA Document 3072 Filed 12/11/20 Page 2 of 5




         3.    A certificate showing Ms. Mize’s enrollment in good standing in the

bar of the United States District Court for the District of Columbia is attached to this

Motion.

        4.    Ms. Mize will represent Plaintiffs in association with Ebony Howard,

a member in good standing of the Alabama state bar and the bar of this Court.

        5.    Ms. Mize agrees to comply with all rules and policies applicable to the

practice of law in this Court.

        6.    Contemporaneously with this Motion, Plaintiffs’ counsel have paid the

Court’s pro hac vice fee.



WHEREFORE, Ebony Howard, one of the counsel for the Plaintiffs, respectfully

moves this Court for the permission for Jasmin Mize to appear pro hac vice in this

case.




 Dated: December 11, 2020                Respectfully Submitted,

                                          /s/ Ebony Howard
                                         One of the Attorneys for Plaintiffs
                                         Southern Poverty Law Center
                                         400 Washington Avenue
                                         Montgomery, AL 36104
   Case 2:14-cv-00601-MHT-JTA Document 3072 Filed 12/11/20 Page 3 of 5




Ebony Howard
Lynnette K. Miner
Jaqueline Aranda Osorno
Jonathan Barry Blocker
Brock Boone
SOUTHERN POVERTY LAW CENTER
400 Washington Avenue
Montgomery, Alabama 36104
Telephone: (334) 956-8200
Facsimile: (334) 956-8481
ebony.howard@splcenter.org
lynnette.miner@splcenter.org
jackie.aranda@splcenter.org
jonathan.blocker@splcenter.org
brock.boone@splcenter.org


William G. Somerville, III
Patricia Clotfelter
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ PC
420 20th Street North, Suite 1400
Birmingham, AL 35203
Telephone: (205) 328-0480
Facsimile: (205) 322-8007
wsomerville@bakerdonelson.com
pclotfelter@bakerdonelson.com

William Van Der Pol, Jr.
Lonnie Williams
Barbara A. Lawrence
Andrea J. Mixson
Ashley N. Austin
ALABAMA DISABILITIES
ADVOCACY PROGRAM
Box 870395
Tuscaloosa, AL 35487
Telephone: (205) 348-4928
Facsimile: (205) 348-3909
wvanderpoljr@adap.ua.edu
     Case 2:14-cv-00601-MHT-JTA Document 3072 Filed 12/11/20 Page 4 of 5




lwilliams@adap.ua.edu
blawrence@adap.ua.edu
amixson@adap.ua.edu
aaustin@adap.ua.edu

Rhonda Brownstein
ALABAMA DISABILITIES
ADVOCACY PROGRAM
400 South Union Street, Suite 425
Montgomery, AL 36104
Telephone: (205) 579-4976
Facsimile: (334) 240-0996
rbrownstein@adap.ua.edu

Catherine E. Stetson*
Neal Kumar Katyal*
Jo-Ann Tamila Sagar*
HOGAN LOVELLS US LLP
555 Thirteenth Street, NW
Washington, DC 20004
Telephone: (202) 637-5600
Facsimile: (202) 637-5910
cate.stetson@hoganlovells.com
neal.katyal@hoganlovells.com
*Admitted pro hac vice

Anil A. Mujumdar
DAGNEY JOHNSON LAW GROUP
2170 Highland Avenue, Suite 250
Birmingham, AL 35213
Telephone: (205) 729-8445
Facsimile: (205) 809-7899
anil@dagneylaw.com

ATTORNEYS FOR THE PLAINTIFFS
    Case 2:14-cv-00601-MHT-JTA Document 3072 Filed 12/11/20 Page 5 of 5




                            CERTIFICATE OF SERVICE
I hereby certify that I have on this 11th day of December, 2020 electronically filed the
foregoing with the clerk of court by using the CM/ECF system, which will send a notice
of electronic filing to the following:
 David R. Boyd, Esq.                          William R. Lunsford, Esq.
 John G. Smith, Esq.                          Matthew Reeves, Esq.
 Balch & Bingham LLP                          Stephen C. Rogers, Esq.
 Post Office Box 78                           Kenneth S. Steely, Esq.
 Montgomery, AL 36101-0078                    La Kiesha W. Butler, Esq.
 dboyd@balch.com                              Maynard, Cooper & Gale, P.C.
 jgsmith@balch.com                            655 Gallatin Street, SW
 Steven C. Corhern, Esq.                      Huntsville, AL 35801
 Balch & Bingham LLP                          blunsford@maynardcooper.com
 Post Office Box 306                          mreeves@maynardcooper.com
 Birmingham, AL 35201-0306                    srogers@maynardcooper.com
 scorhern@balch.com                           ksteely@maynardcooper.com
                                              lbutler@maynardcooper.com

 Joseph G. Stewart, Jr., Esq.               Luther M. Dorr, Esq.
 Gary L. Willford, Jr., Esq.                Maynard, Cooper & Gale, P.C.
 Stephanie Lynn Dodd Smithee, Esq.          1901 6th Avenue North, Suite 2400
 Alabama Department of Corrections          Birmingham, AL 35203
 Legal Division                             rdorr@maynardcooper.com
 301 South Ripley Street
 Montgomery, AL 36104                       Deana Johnson, Esq.
 joseph.stewart@doc.alabama.gov             Brett T. Lane, Esq.
 gary.willford@doc.alabama.gov              MHM Services, Inc.
 stephanie.smithee@doc.alabama.gov          1447 Peachtree Street, N.E.
                                            Suite 500
 Philip Piggott, Esq.                       Atlanta, GA 30309
 Webster Henry                              djohnson@mhm-services.com
 Two Perimeter Park South                   btlane@mhm-services.com
 Suite 445 East
 Birmingham, AL 35243                        /s/ Ebony Howard
 ppiggott@websterhenry.com                  One of the Attorneys for Plaintiffs

 Justin A. Barkley, Esq.
 Wexford Health Sources, Inc.
 85-B Spectrum Cove
 Alabama, AL 32007
 justin.barkley@wexfordhealth.com
